Title: From George Washington to Brigadier General William Smallwood, 17 September 1777
From: Washington, George
To: Smallwood, William



Sir
Camp [Yellow Springs, Pa.] Sepr 17th 1777

As it may be dangerous for the Troops under your command to act alone, and the service may be more advanced by drawing Our Whole Force together, I earnestly request, that you will form a junction with the Main Army as soon, as you possibly can. We shall be at Warwick Furnace, on French Creek to Morrow Evening. The Enemy are now posted near the White Horse Tavern on the Road leading from Lancaster to Philadelphia. I cannot mark out any particular Rout for you, as that will depend upon the situation of the Enemy, of which you will obtain the best information in your power, that you may be secure in your Line of March. There is One Futhay, about Two Miles this side Cockran’s, who is said to be a Trusty person and acquainted with the Country. I must once more urge the necessity of the utmost expedition. I am Sir Yr Most Obedt Sert.
